Exhibit 10.2
 
BIOSIG TECHNOLOGIES, INC.
 
2012 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
 
Unless otherwise defined herein, the terms defined in the 2012 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Stock Option
Agreement (the “Option Agreement”).
 
I. NOTICE OF STOCK OPTION GRANT
 
Name: Gregory Cash
 
Address: 5601 Bimini Drive, Minnetonka, Minnesota 55343
 
The undersigned Participant has been granted an Option to purchase Common Stock
of the Company, subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
 

Date of Grant: July 15, 2014 (the “Effective Date”)     Vesting Commencement
Date: Effective Date     Exercise Price per Share:  $2.21     Total Number of
Shares Granted:  1,265,769     Total Exercise Price:  $2,797,349.49     Type of
Option: _x__           Incentive Stock Option      
___           Nonstatutory Stock Option
    Term/Expiration Date: ten (10) years from the Effective Date

                                                 
Vesting Schedule:
 
This Option shall be exercisable, in whole or in part, according to the
following vesting schedule.  Of the 1,265,769 total number of shares of Common
Stock subject to this Option:
 
(i) 542,473 shares of Common Stock shall vest and become exercisable in 11 equal
installments of 45,206 shares of Common Stock and one final installment of
45,207 shares of Common Stock on a quarterly basis with the first installment
vesting on the Effective Date and subsequent installments vesting every three
months thereafter;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) 180,824 shares of Common Stock shall vest and become exercisable
immediately upon the completion of a Qualified Financing (as defined in the
Executive Employment Agreement, dated July 15, 2014, by and between the Company
and Participant);
 
(iii) 180,824 shares of Common Stock shall vest and become exercisable
immediately upon the listing of the Common Stock on a recognized U.S. national
securities exchange (e.g., NYSE, MKT LLC, The Nasdaq Stock Market LLC or the New
York Stock Exchange);
 
(iv) 180,824  shares of Common Stock shall vest and become exercisable
immediately upon the 510(k) clearance or any other type of clearance deemed
necessary by the U.S. Food and Drug Administration of the Company’s PURE
(Precise Uninterrupted Real-time evaluations of Electrograms) EP technology
platform; and
 
(v) 180,824 shares of Common Stock shall vest and become exercisable immediately
upon the Company achieving a market capitalization of at least one hundred and
fifty million dollars ($150,000,000) and maintaining such market capitalization
for at least ninety (90) consecutive calendar days.
 
Termination Period:
 
This Option shall be exercisable for three (3) months after Participant ceases
to be a Service Provider, unless such termination is due to Participant’s death
or Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant ceases to be a Service Provider.  Notwithstanding the
foregoing sentence, in no event may this Option be exercised after the
Term/Expiration Date as provided above and this Option may be subject to earlier
termination as provided in Section 13 of the Plan.
 
II. AGREEMENT
 
1. Grant of Option.  The Administrator of the Company hereby grants to the
Participant named in the Notice of Stock Option Grant in Part I of this
Agreement (“Participant”), an option (the “Option”) to purchase the number of
Shares set forth in the Notice of Stock Option Grant, at the exercise price per
Share set forth in the Notice of Stock Option Grant (the “Exercise Price”), and
subject to the terms and conditions of the Plan, which is incorporated herein by
reference.  Subject to Section 18 of the Plan, in the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of the Plan shall prevail.
 
If designated in the Notice of Stock Option Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option as
defined in Section 422 of the Code.  Nevertheless, to the extent that it exceeds
the $100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option (“NSO”).  Further, if for any reason this Option (or
portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a NSO
granted under the Plan.  In no event shall the Administrator, the Company or any
Parent or Subsidiary or any of their respective employees or directors have any
liability to Participant (or any other person) due to the failure of the Option
to qualify for any reason as an ISO.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2. Exercise of Option.
 
(a) Right to Exercise.  This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.
 
(b) Method of Exercise.  This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) or in
a manner and pursuant to such procedures as the Administrator may determine,
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the
Company.  The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares, together with any applicable tax
withholding.  This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price, together with any applicable tax withholding.
 
No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise comply with Applicable Laws.  Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Participant on the date on which the Option is exercised with respect to such
Shares.
 
3. Participant’s Representations.  In the event the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
at the time this Option is exercised, Participant shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option,
deliver to the Company his or her Investment Representation Statement in the
form attached hereto as Exhibit B.
 
4. Lock-Up Period.  Participant hereby agrees that Participant shall not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Common Stock (or other
securities) of the Company held by Participant (other than those included in the
registration) for a period specified by the representative of the underwriters
of Common Stock (or other securities) of the Company not to exceed one hundred
and eighty (180) days following the effective date of any registration statement
of the Company filed under the Securities Act (or such other period as may be
requested by the Company or the underwriters to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions, including, but not limited to,
the restrictions contained in NASD Rule 2711(f)(4) or NYSE Rule 472(f)(4), or
any successor provisions or amendments thereto).
 
 
-3-

--------------------------------------------------------------------------------

 
 
Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or which are necessary to give further effect thereto.  In
addition, if requested by the Company or the representative of the underwriters
of Common Stock (or other securities) of the Company, Participant shall provide,
within ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act.  The obligations described in this Section 4 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future.  The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of said one
hundred and eighty (180) day (or other) period.  Participant agrees that any
transferee of the Option or shares acquired pursuant to the Option shall be
bound by this Section 4.
 
5. Method of Payment.  Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Participant:
 
(a) cash;
 
(b) check;
 
(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
 
(d) surrender of other Shares which (i) shall be valued at its Fair Market Value
on the date of exercise, and (ii) must be owned free and clear of any liens,
claims, encumbrances or security interests, if accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company.
 
6. Restrictions on Exercise.  This Option may not be exercised until such time
as the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.
 
7. Non-Transferability of Option.
 
(a) This Option may not be transferred in any manner otherwise than by will or
by the laws of descent or distribution and may be exercised during the lifetime
of Participant only by Participant.  The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of Participant.
 
(b) Further, until the Company becomes subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, or after the Administrator determines
that it is, will, or may no longer be relying upon the exemption from
registration of Options under the Exchange Act as set forth in Rule 12h-1(f)
promulgated under the Exchange Act (the “Reliance End Date”), Participant shall
not transfer this Option or, prior to exercise, the Shares subject to this
Option, in any manner other than (i) to persons who are “family members” (as
defined in Rule 701(c)(3) of the Securities Act) through gifts or domestic
relations orders, or (ii) to an executor or guardian of Participant upon the
death or disability of Participant.  Until the Reliance End Date, the Options
and, prior to exercise, the Shares subject to this Option, may not be pledged,
hypothecated or otherwise transferred or disposed of, including by entering into
any short position, any “put equivalent position” or any “call equivalent
position” (as defined in Rule 16a-1(h) and Rule 16a-1(b) of the Exchange Act,
respectively), other than as permitted in clauses (i) and (ii) of this
paragraph.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8. Term of Option.  This Option may be exercised only within the term set out in
the Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.
 
9. Tax Obligations.
 
(a) Tax Withholding.  Participant agrees to make appropriate arrangements with
the Company (or the Parent or Subsidiary employing or retaining Participant) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements applicable to the Option exercise.  Participant
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver the Shares if such withholding amounts are not delivered at
the time of exercise.
 
(b) Notice of Disqualifying Disposition of ISO Shares.  If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant shall immediately notify the Company in
writing of such disposition.  Participant agrees that Participant may be subject
to income tax withholding by the Company on the compensation income recognized
by Participant.
 
(c) Code Section 409A.  Under Code Section 409A, an Option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “discount
option”) may be considered “deferred compensation.”  An Option that is a
“discount option” may result in (i) income recognition by Participant prior to
the exercise of the Option, (ii) an additional twenty percent (20%) federal
income tax, and (iii) potential penalty and interest charges.  The “discount
option” may also result in additional state income, penalty and interest tax to
the Participant.  Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the date of grant
in a later examination.  Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.
 
10. Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Option Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant.  This Option Agreement is governed by the internal substantive
laws but not the choice of law rules of Delaware.
 
 
-5-

--------------------------------------------------------------------------------

 
 
11. No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Participant has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this
Option.  Participant further agrees to notify the Company upon any change in the
residence address indicated below.
 

PARTICIPANT     BIOSIG TECHNOLOGIES, INC.           /s/ Gregory Cash    /s/
Kenneth L. Londoner   Signature     By           Gregory Cash    Kenneth L.
Londoner    Print Name   Print Name               Executive Chairman      
Title
         
Residence Address
     

 
 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
2012 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE


 
BioSig Technologies, Inc.
Attention: Plan Administrator
 
1. Exercise of Option.  Effective as of today, ________________, ____, the
undersigned (“Participant”) hereby elects to exercise Participant’s option (the
“Option”) to purchase ________________ shares of the Common Stock (the “Shares”)
of BioSig Technologies, Inc. (the “Company”) under and pursuant to the 2012
Equity Incentive Plan (the “Plan”) and the Stock Option Agreement dated
______________, _____ (the “Option Agreement”).
 
2. Delivery of Payment.  Participant herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.
 
3. Representations of Participant.  Participant acknowledges that Participant
has received, read and understood the Plan and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.
 
4. Rights as Stockholder.  Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Common Stock subject to an
Award, notwithstanding the exercise of the Option.  The Shares shall be issued
to Participant as soon as practicable after the Option is exercised in
accordance with the Option Agreement.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided in Section 13 of the Plan.
 
5. Company’s Right of First Refusal.  Before any Shares held by Participant or
any transferee (either being sometimes referred to herein as the “Holder”) may
be sold or otherwise transferred (including transfer by gift or operation of
law), the Company or its assignee(s) shall have a right of first refusal to
purchase the Shares on the terms and conditions set forth in this Section 5 (the
“Right of First Refusal”).
 
(a) Notice of Proposed Transfer.  The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the bona fide
cash price or other consideration for which the Holder proposes to transfer the
Shares (the “Offered Price”), and the Holder shall offer the Shares at the
Offered Price to the Company or its assignee(s).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Exercise of Right of First Refusal.  At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection (c)
below.
 
(c) Purchase Price.  The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 5 shall be the
Offered Price.  If the Offered Price includes consideration other than cash, the
cash equivalent value of the non-cash consideration shall be determined by the
Board of Directors of the Company in good faith.
 
(d) Payment.  Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), or by any combination
thereof within thirty (30) days after receipt of the Notice or in the manner and
at the times set forth in the Notice.
 
(e) Holder’s Right to Transfer.  If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 5, then the Holder may sell
or otherwise transfer such Shares to that Proposed Transferee at the Offered
Price or at a higher price, provided that such sale or other transfer is
consummated within one hundred and twenty (120) days after the date of the
Notice, that any such sale or other transfer is effected in accordance with any
applicable securities laws and that the Proposed Transferee agrees in writing
that the provisions of this Section 5 shall continue to apply to the Shares in
the hands of such Proposed Transferee.  If the Shares described in the Notice
are not transferred to the Proposed Transferee within such period, a new Notice
shall be given to the Company, and the Company and/or its assignees shall again
be offered the Right of First Refusal before any Shares held by the Holder may
be sold or otherwise transferred.
 
(f) Exception for Certain Family Transfers.  Anything to the contrary contained
in this Section 5 notwithstanding, the transfer of any or all of the Shares
during the Participant’s lifetime or on the Participant’s death by will or
intestacy to the Participant’s immediate family or a trust for the benefit of
the Participant’s immediate family shall be exempt from the provisions of this
Section 5.  “Immediate Family” as used herein shall mean spouse, lineal
descendant or antecedent, father, mother, brother or sister.  In such case, the
transferee or other recipient shall receive and hold the Shares so transferred
subject to the provisions of this Section 5, and there shall be no further
transfer of such Shares except in accordance with the terms of this Section 5.
 
(g) Termination of Right of First Refusal.  The Right of First Refusal shall
terminate as to any Shares upon the earlier of (i) the first sale of Common
Stock of the Company to the general public, or (ii) a Change in Control in which
the successor corporation has equity securities that are publicly traded.
 
6. Call Right.  In the event Participant’s continuous status as a Service
Provider terminates for any or no reason (including death or Disability), the
Company shall, upon the date of such termination (as reasonably fixed and
determined by the Company), have an irrevocable, exclusive option for a period
of six (6) months from such date to repurchase the Shares at the Fair Market
Value of the Shares on the date of such repurchase (the “Repurchase Price”)
pursuant to the terms and conditions set forth in this Section 6 (the “Call
Right”).
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a) Exercise of Call Right.  The Call Right shall be exercised by the Company by
delivering written notice to Participant or Participant’s executor AND, at the
Company’s option,      (i) by delivering to Participant or Participant’s
executor a check in the amount of the aggregate Repurchase Price, (ii) by the
Company canceling an amount of Participant’s indebtedness to the Com­pany equal
to the aggregate Repurchase Price, (iii) by the Company issuing Participant a
promissory note with a principle amount equal to the aggregate Repurchase Price
payable over seven years at an annual interest rate of 5% percent, compounded
annually, or      (iv) by a combination of (i), (ii), and/or (iii) so that the
combined payment, cancellation of indebtedness, and or principle amount of the
promissory note equals such aggregate Repurchase Price.  Upon delivery of such
notice and the payment of the aggregate Repurchase Price in any of the ways
described above, the Company shall become the legal and beneficial owner of the
Shares being repurchased and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and trans­fer to its own
name the number of Shares being repurchased by the Company.
 
(b) Assignment of Call Right.  Whenever the Company shall have the right to
repur­chase the Shares hereunder, the Company may designate and assign one or
more employees, officers, directors or shareholders of the Company or other
persons or organizations to exercise all or a part of the Company’s Call Right
to purchase all or a part of the Shares.  If the Fair Market Value of the Shares
to be repurchased on the date of such designation or assignment (the “Repurchase
FMV”) exceeds the aggregate Repurchase Price of the Shares, then each such
designee or assignee shall pay the Company cash equal to the difference between
the Repurchase FMV and the aggregate Repurchase Price of Unreleased Shares to be
purchased.
 
(c) Termination of Call Right.  The Call Right shall terminate as to any Shares
upon the earlier of (i) the first sale of Common Stock of the Company to the
general public, or (ii) a Change in Control in which the successor corporation
has equity securities that are publicly traded.  The Call Right shall also
terminate if the Company or its assignee does not elect to exercise the Call
Right by giving the requisite notice within six (6) months following
Participant’s termination as a Service Provider.
 
7. Tax Consultation.  Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares.  Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice.
 
8. Restrictive Legends and Stop-Transfer Orders.
 
(a) Legends.  Participant understands and agrees that the Company shall cause
the legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS ASSIGNEE(S)
AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE BINDING ON
TRANSFEREES OF THESE SHARES.

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR A PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF THE UNDERWRITTEN
PUBLIC OFFERING OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES AND MAY NOT BE SOLD OR
OTHERWISE DISPOSED OF BY THE HOLDER PRIOR TO THE EXPIRATION OF SUCH PERIOD
WITHOUT THE CONSENT OF THE COMPANY OR THE MANAGING UNDERWRITER.

 
(b) Stop-Transfer Notices.  Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
(c) Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Exercise Notice or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.
 
9. Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.
 
10. Interpretation.  Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Participant or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.
 
 
-4-

--------------------------------------------------------------------------------

 
 
11. Governing Law; Severability.  This Exercise Notice is governed by the
internal substantive laws, but not the choice of law rules, of Delaware.  In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Exercise Notice shall
continue in full force and effect.
 
12. Entire Agreement.  The Plan and Option Agreement are incorporated herein by
reference.  This Exercise Notice, the Plan, the Option Agreement and the
Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant.
 

Submitted by:    Accepted by:  
PARTICIPANT
 
BIOSIG TECHNOLOGIES, INC.
         
 
 
 
 
 
 
 
  Signature   By          
Gregory Cash
 
 
 
Print Name
 
Print Name
             
 
     
Title
         
Address:
  Address:                                      
Date Received
 

 
 
-5-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
INVESTMENT REPRESENTATION STATEMENT
 


 

PARTICIPANT  :         COMPANY :     BIOSIG TECHNOLOGIES, INC.         SECURITY 
:     COMMON STOCK         AMOUNT :         DATE :  

 
In connection with the purchase of the above-listed Securities, the undersigned
Participant represents to the Company the following:
 
(a) Participant is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities.  Participant is
acquiring these Securities for investment for Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
 
(b) Participant acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of
Participant’s investment intent as expressed herein.  In this connection,
Participant understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Participant’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one (1) year or any other
fixed period in the future.  Participant further understands that the Securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Participant
further acknowledges and understands that the Company is under no obligation to
register the Securities. Participant understands that the certificate evidencing
the Securities shall be imprinted with any legend required under applicable
state securities laws.
 
(c) Participant is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions.  Rule 701 provides that if the issuer qualifies under Rule 701 at
the time of the grant of the Option to Participant, the exercise shall be exempt
from registration under the Securities Act.  In the event the Company becomes
subject to the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, ninety (90) days thereafter (or such longer period as any
market stand-off agreement may require) the Securities exempt under Rule 701 may
be resold, subject to the satisfaction of the applicable conditions specified by
Rule 144, including in the case of affiliates (1) the availability of certain
public information about the Company, (2) the amount of Securities being sold
during any three (3) month period not exceeding specified limitations, (3) the
resale being made in an unsolicited “broker’s transaction”, transactions
directly with a “market maker” or “riskless principal transactions” (as those
terms are defined under the Securities Exchange Act of 1934) and (4) the timely
filing of a Form 144, if applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require (i) the
availability of current public information about the Company; (ii) the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and (iii) in the case of the sale
of Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.
 
(d) Participant further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption shall be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 shall have a substantial burden of proof in establishing that
an exemption from registration is available for such offers or sales, and that
such persons and their respective brokers who participate in such transactions
do so at their own risk.  Participant understands that no assurances can be
given that any such other registration exemption shall be available in such
event.
 

 
PARTICIPANT
   
 
   
Signature
          Print Name           Date

 
 
-2-

--------------------------------------------------------------------------------

 